On Application for Rehearing.
In brief on application for rehearing complaint is made that we did not in our opinion refer to the case of Montgomery v. State, 17 Ala.App. 469, 86 So. 132, which held that excerpts from the court’s general charge were reviewable on appeal without reservation of exception on the trial and discuss whether or not such holding has been overruled.
We invite counsel’s attention to Ex parte State ex rel. Smith, 204 Ala. 389, 85 So. 785, which holds that the Court of Appeals was in error on this point in the Montgomery case.
Application overruled.